Citation Nr: 0940712	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of pneumonia. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1975 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.


FINDING OF FACT

The evidence of record does not support a finding that a 
relationship exists between the Veteran's pneumonia residuals 
and his military service.


CONCLUSION OF LAW

Pneumonia residuals were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
pneumonia residuals.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision. 

Stegall concerns

In September 2008, the Board remanded the reopened claim to 
the VA Appeals Management Center (AMC) in order to gather 
additional treatment records and obtain a medical nexus 
opinion.  The Veteran's claim was then to be readjudicated.

The record reflects that the AMC requested the Veteran 
identify or submit any additional records he might have in 
October 2008.  In a statement issued later that month, the 
Veteran indicated that no such records existed.  The Veteran 
was also afforded a VA examination in December 2008 and the 
medical nexus opinion requested by the Board was included in 
the examiner's report.  Finally, the Veteran's claim was 
readjudicated via the April 2009 supplemental statement of 
the case (SSOC).  Thus, the Board's remand instructions have 
been fully complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 1, 2005, including a request for evidence of a 
relationship between a current disability and an injury, 
disease, or event in military service. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."    

The August 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in an October 10, 2006 letter which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the October 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, Social Security 
Administration Records and provided him with a VA 
examination.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in December 
2008.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered an opinion consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate.  See 38 C.F.R. § 
4.2 (2009).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2009).

Analysis 

With respect to Hickson element (1), as was noted in the 
Board's September 2008 remand, a July 2005 VA chest X-ray 
report included an impression of a few widely scattered very 
tiny granulomatous calcifications.  This X-ray impression was 
made with reference to a previous March 2001 VA chest X-ray, 
in which a thin strand was found in the apex of the right 
lung, unchanged from a prior study in February 1999, and 
possibly representing a margin of a bulla.  A report of a 
private chest X-ray conducted in December 2006 includes a 
finding of hyper-aeration.  The radiologist's impression was 
hyper-aeration which may represent obstructive lung disease, 
bronchitis, or asthma; otherwise stable chest.  A chest X-ray 
from December 2006 was "consistent with lung changes from 
tobacco use."

Following the Board's remand, the Veteran was provided with 
an additional VA examination in December 2008.  The report 
from this examination documents the Veteran's complaints of 
lung pain since 1985.  The Veteran also stated that he has a 
productive cough and wheezes at night.  He identified the 
lung pain as coming from below his ribcage on both the left 
and right side. While noting that the Veteran had some 
indication of chronic obstructive pulmonary disease, the VA 
examiner stated that "there are no findings relating to a 
chronic problem related to the Veteran's lungs."  

While the Board is aware that the VA examiner stated that a 
current lung disability does not exist, based on the December 
2006 X-ray findings of hyper-aeration, the Board finds that 
Hickson element (1) has arguably been met.  

With respect to Hickson element (2), service treatment 
records show that the Veteran was diagnosed with and treated 
for pneumonia during service, in February 1975 and July 1976.  
A February 1975 chest X-ray revealed a minimal right basilar 
infiltrate, and a mild left basilar infiltrate.  A chest X-
ray from July 1976 revealed residual left lower lobe 
infiltrate.  The impression was resolving left lower lobe 
pneumonic infiltrate.  At his discharge examination in July 
1976, the Veteran indicated a history of shortness of breath 
and pain or pressure in the chest.  The reviewing physician 
noted that the Veteran had experienced two episodes of 
pneumonia in the past 18 months.  On clinical evaluation the 
lungs and chest were indicated to be abnormal, with specific 
findings of bilateral wheezes with resolving pneumonia.  The 
separation examination report indicates that a chest X-ray 
conducted 12 days after the separation examination itself was 
within normal limits.  Accordingly, Hickson element (2) has 
been satisfied. 

With respect to crucial element (3), medical nexus, pursuant 
to the Board's remand the Veteran was physically examined in 
December 2008.  In the examination report, the VA examiner 
opined that it is less likely than not that the Veteran's 
current symptomatology is related to his in-service 
pneumonia.  

With respect to the December 2006 private radiologist's 
finding of hyper-aeration, the VA examiner stated that hyper-
aeration, "is most commonly seen in smokers with COPD. (The 
Board notes that the Veteran has a history of smoking.  See, 
e.g., an April 2009 statement.)  Chronic bronchitis can 
possibly lead to [hyper-aeration] or asthma can lead to that 
but the Veteran does not have a diagnosis of asthma, nor does 
he meet the criteria of asthma."  The Veteran has had 
"multiple exams where he [displayed] no wheezing and no 
diagnosis of asthma."  Accordingly, there is no competent 
evidence of record demonstrating a link between the Veteran's 
hyper-aeration and his in-service pneumonia. 

With respect to the Veteran's current complaints of pain, the 
VA examiner noted that the Veteran "did have pain when he 
had the acute pneumonia which is a known symptom of an acute 
infection involving the respiratory tract.  There have been 
no chronic findings relating to the Veteran's lungs since 
that time other than a few very tiny granuloma[s] which would 
not be causing [his] pain or discomfort."  The examiner 
noted that "the Veteran does have some mild degenerative 
changes of the thoracic spine which could impinge upon the 
nerves and cause . . . some pain or discomfort."   As a 
result, the VA examiner concluded that "it is less than 
likely than not that the Veteran's current symptomatology is 
related to his episodes of pneumonia in service." 

There are no other competent medical nexus opinions of 
record.  To the extent that the Veteran and his 
representative contend that a medical relationship exists 
between his respiratory symptoms and his military service, 
any such statements offered in support of the Veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  In this case, the Board 
observes that the first medical evidence of any respiratory 
aliments comes from a June 1982 private treatment record 
documenting an upper respiratory tract infection.  See Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  Furthermore, 
with respect to the Veteran's complaints of lung pain, during 
the December 2008 VA examination, the Veteran stated that his 
lung pain began in 1985.  In March 2007, VA outpatient 
treatment record, documents the Veteran's complaints of lung 
issues "for twenty years" or since 1987.  As noted in the 
Introduction, the Veteran separated from service in 1976.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent]. Such 
evidence is lacking in this case. Continuity of 
symptomatology after service has therefore not been 
demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
pneumonia residuals as Hickson element (3) has not been met.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


